Case 1:19-cr-00038-LAG-TQL Document1 Filed 08/13/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA
ALBANY DIVISION

UNITED STATES OF AMERICA : CRIMINAL NO.: 1:19-CR- Ag
Vv. : VIOLATIONS:
18 U.S.C. § 472

CHRISTOPHER LEE WAYNE YORK,

Defendant.

 

THE GRAND JURY CHARGES:
COUNT ONE
Uttering/Passing Counterfeit Federal Reserve Notes
(18 U.S.C. § 472)

On or about July 20, 2019, in the Albany Division of the Middle District of Georgia, and

elsewhere within the jurisdiction of this Court,
CHRISTOPHER LEE WAYNE YORK,

defendant herein, with the intent to defraud, did pass and utter falsely made, forged, and
counterfeited obligations of the United States, that is, thirty-two (32) $100 counterfeit Federal
Reserve Notes, each bearing serial number LB45440078L, which he then knew to be falsely made,

forged and counterfeited.

All in violation of Title 18, United States Code, Section 472.
Case 1:19-cr-00038-LAG-TQL Document 1 Filed 08/13/19 Page 2 of 2

A TRUE BILL.
/s/ Foreperson of the Grand Jury

FOREPERSON OF THE GRAND JURY

PRESENTED BY:

CHARLES E. PEELER
UNITED STATES ATTORNEY

JM CRANE

ASSISTANT U.S. ATTORNEY

Filed in open court this 33 day of
Quy. A.D. 20. \Q_.

COs

Deputy Clerk
